El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se acnsó a Fundador liamos porque el 28 de diciembre de 1924, en la Ceiba, “portaba en su persona un machete que es un instrumento con el cual puede causarse daño corporal.” Llamada la causa para juicio, el fiscal practicó su prueba y el acusado presentó una moción de non suit que fué declarada sin lugar. No aportó evidencia el acusado y la corte lo condenó, como autor de un- delito de portar ar-mas prohibidas, a sufrir un mes de cárcel.
No conforme Ramos apeló señalando en su alegato como errores los cometidos a su juicio por la corte al admitir como prueba el machete y al negarse a absolverlo perento-riamente por falta de prueba.
Como testigos de la acusación declararon los .policías in-sulares José D. Ríos y Lorenzo Santana.
El primero se expresó así:
“Que el día 28 de diciembre, un domingo, como a las 4 p. m., iba el declarante en unión del policía insular Lorenzo Santana, de recorrida; que al llegar a la colindaneia del barrio ‘Machos,’ de Ceiba., y el barrio de la ‘Demajagua’, de Fajardo, en un estableci-miento pulpería, propiedad del Sr. Eleuterio Ramos, el cual estaba abierto, siendo día domingo, y en dicho local se llevaba a efecto una jugada a lo prohibido, de ‘monte’, en la que actuaba como ta-llador o banquero el acusado Fundador Ramos, teniendo debajo del muslo donde estaba sentado, un machete, el cual le fué ocupado. El Fiscal le presenta al testigo un machete a ver si lo conoce, y manifiesta ser el mismo que se le ocupara al acusado, el día 28 de diciembre, por ej. policía 'Santana, en el establecimiento de Eleute-rio Ramos, y cuyo hecho presenció el testigo.
“Repreguntado el testigo por el abogado del acusado, declara: Que si bien fué el guardia Lorenzo Santana el que le ocupó el machete al acusado, el testigo era el cabo, bajo cuyas órdenes es-taba el policía Santana, y vió la ocupación del machete, y tenién-dolo inmediatamente en sus manos. Que el acusado estaba en la tienda de Eleuterio Ramos, padre de dicho acusado, jugando a lo prohibido en unión de otros individuos más; que lo tenía debajo^ del muslo, o sea, el acusado sentado encima del machete; que’ Fun-*478dador Ramos estaba tallando cuando le ocuparon el machete, den-tro de un establecimiento, siendo un domingo, y estando abierto dicho establecimiento, como a las cuatro de- la tarde.”
Y el segundo dijo:
“Que conoce a Fundador Ramos, el acusado en el presente caso, y que el día veintiocho de diciembre del año pasado, mil novecientos veinte y cuatro, salió de recorrida en unión del cabo Ríos (José D. Ríos), y como a las cuatro de la tarde llegaron al estableci-miento del padre de Fundador Ramos, y en dicho establecimiento se jugaba a lo prohibido, y estaba el acusado sentado encima del mostrador y teniendo un machete debajo del muslo, siendo denun-ciado por portar dicho machete que es a manera de un sable. El Hon. Fiscal le presenta un machete al declarante a ver si lo conoce, y manifiesta ser el mismo que le ocupara a Fundador Ramos el acu-sado, en momentos en que estaba sentado encima del mostrador del establecimiento propiedad del padre de dicho acusado.
“Repreguntado por el abogado defensor del testigo declara: que el machete estaba en el mostrador y sobre el mostrador estaba sen-tado el acusado, teniendo dicho machete debajo de un muslo. Que el acusado estaba sentado encima del machete. Y el abogado hace la siguiente y última pregunta: Entonces el machete lo portaba a él?’ Y el testigo contesta: “El estaba sentado encima del machete. ’
“El lion. Fiscal presenta como prueba el machete, y el abogado defensor se opone a la admisión, porque el machete era un objeto que estaba encima del mostrador, y no lo portaba el acusado. La ■corte admite el machete como prueba, y el abogado anota una ex-cepción. ’ ’
De las anteriores declaraciones sólo pnede concluirse con .absoluta certeza que el acusado estaba sentado sobre un .machete y ello no constituye prueba de que lo portaba. Si ,a las circunstancias que concurren se hubiera agregado la •evidencia de que el machete pertenecía al acusado, quizá po-dría sostenerse la sentencia condenatoria, pero tal evidencia no fué aportada.

Debe revocarse la sentencia recurrida y absolverse al acusado.